Citation Nr: 1435578	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  04-16 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $23,367.93 was properly created. 


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978 and from May 1978 to February 2001.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $23,367.93.

The Board affirmed that the overpayment was properly created in a June 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision vacating and remanding the June 2010 Board decision for further consideration.  The case returned to the Board and was remanded in July 2012.  It has now returned to the Board for additional appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the July 2012 remand instructions.  The July 2012 remand ordered that the Manila RO should provide evidence and a memorandum discussing the extent to which it followed all applicable regulations in the course of conducting its 2002 and 2003 Education Compliance Surveys, field investigations, and finding that the Veteran did not attend classes at the Ramon Magsaysay Technological University (RMTU).  Review of the record does not indicate that the Manila RO was ever contacted and asked to provide the requested evidence or memorandum. 

Additionally, the Board ordered in the July 2012 remand that a supplemental statement of the case (SSOC) should be issued readjudicating the issue on appeal.  The Board specifically identified several regulations that should be considered and addressed in the SSOC as they were referenced by the Veteran's attorney in various arguments.  A SSOC was issued in May 2014, unfortunately, it did not include reference to all the regulations identified by the Board. 

Where the remand orders of the Board are not complied with, the Board errs as a matter of law.  Stegall v. West, 11 Vet. App 268 (1998).  A remand is therefore required to ensure compliance with the July 2012 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Manila RO and request that it:

a) Provide all evidence and information relevant to whether the RO complied with the applicable regulations pertaining to the October 2002 and February 2003 Education Compliance Surveys and the field investigation in May 2003; and,

b) Issue a memorandum discussing whether the RO followed the applicable regulations in finding that the Veteran had not attended classes at RMTU during the period from June 2001 to May 2003 to earn a Diploma in Agricultural Technology.

The Veteran's attorney has alleged the Manila RO violated numerous regulatory provisions in the course of the October 2002 and February 2003 Education Compliance surveys.  

Specifically, the attorney alleges violations of 38 C.F.R. §§ 21.753 (Progress and Conduct), that the Veteran attended his classes according to the long-standing attendance policy of RMTU; 21.7056(d) (Attendance Records), that the regulations state that nothing in section 38 C.F.R. Part 21 shall be construed as requiring any institution of higher learning to maintain daily attendance records for any course leading to a standard college degree; 21.435(g) (re: unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance).)

2.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a SSOC to the Veteran and his attorney and allow an appropriate period of time for a response. 

The SSOC must include consideration of the following regulations referenced by the Veteran's attorney: 38 C.F.R. §§ 21.753 (Progress and Conduct); 21.7056(d) (Attendance Records); 21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



